Title: From George Washington to Patrick Henry, 13 September 1778
From: Washington, George
To: Henry, Patrick


          
            Dear Sir
            Head Quarters White plains 13 Sepr 1778
          
          I have been honored with yours of the 21st Augt inclosing a letter for Capt. Henry,
            whose ill state of health obliged him to quit the service about three weeks past. I
            therefore return you the letter.
          I wrote to you the 23d May last, and inclosed you a Return of the number of the drafts,
            under the old and new law, who had actually joined the
            Army. I did this that the Assembly might see what Counties had been deficient in sending
            forward their quotas. Having never recd an answer, I am apprehensive that the letter and
            papers may have miscarried. If they have never reached you, be pleased to signify it,
            and I will furnish duplicates. I have the honor to be &c.
        